a

PLACE s R = ENVELOPE To +
Meee STICKER. AT eee See |
: pal Vo) eee eed ua

      

THE ae 7
AT DOTTED LINE

ci

I
: J
t . 7 id i f F |
. A i at | ¥ es,
i 1 F, a i rd = Pt =
eet = F ‘ La a i: 7 eee? = . a
F rt i = 5 : i F coe
; : ‘ " er gt a ue wun
a * F E " i= Be re 7 ava se i L
a = J i : : : 7 5 = cata . t a rt 1 ig | fs « ill” E mm 4
ai - = ceili 7 ” 1 ages are iy i reek, ea ih a itis "i aaa SItGGEP ay ¥y L . ‘i i at Een = = age ok ‘
se Bonde re os a p f = lit aoey oe . at8e5, = Mere rha nqawee OmeteSt¥A resect — a ee paar OUTED e 7 :
A ery bey ha heh ee = aa - _—. —y ia 7 2 ' . a
1 a AST ; ee 34 oe a= =: —— —— ' . oa in Bc ’ 2
eae cm aa on AA z eS Cece ——- a 4 _ aie. se *
ish ee ye Se Si Se Be ee ee ee el pee * a aes, (a co
ory f sh Chg ea: he =~ = : a A : :
; at 5 Pr ee " a f ane Lap nae ge 4 ae —_ : me tls ay - 7 ae t ae =p,
ae Ss, , - a . * a i “ oy = ee _ eae y | 7 5 ir vy al 4 Hat =
Sa ate Se = = eM En he give ;
i % 7 a i Re aig tag attr ae a j = e - oa 4 _ ! | i = f: ie Sea f
Shona Far 1 i. pe Soe ris ee FF - @- =| 5 in an A - 4 ’ a = 4 iB as M re aia : = ~ 7 i
* 3 ? ha ra) F Sa ae eo i cs : | fg I ae — a = -. ani i 4
Pras 2 She ee i i tes — ao pe oo ail eee || gies Ee r j Pik 5,7! ae t 4
TAL CE PENS SS EES OE mee agen age
ag eh a Pi a i ee ae iy eS ae: , aa eats 7 t : iy : i voles. . .
a a”, o . ip Ay Fae et! js f a3 i we . # a ro Pee ec ]
ma tnt 5 a ak i Rite el eg SM aes eae ree fh i f : at Sie dat ble ; = go
| ie a VF rf _ : fi rom aan : li Pre j f : rl ta reel - r] - 4 ~ j
ina ta" il x ns “tint 1 he mare ett i eS Pa ses ah
i f } i +” mihi mse = fi iy LAr “a oeea A
oe ee Aig ar, : rand EfTiy i i a he a

= KEEP THIS
j ee RECEIPT FOR
Ve YOUR RECORDS
NOT fi (he

NEGOTIABLE (C627 ; Be een
Serial Number dh Year, Month, of! fd rts 400,00 ; CERTIFIED MAIL® RECEIPT

e b b e & 5 0 & 3 0 0 | | ae a Domestic Mail Only

eee eer SE een eae y ‘érevsearreremttearegy ir erewTee
sen a Tetras rat Peet Laney ae cue SFA Nore susgact Om sears tiesoiiance seat
Pain dave CMO A reg: awit womrteeitar xz

* ae

   
 
   

   

        
 
 

  
   
 
 
  
   
  
 
 

  

 

 

 

 

 

  

  
   
  
 
 

SEE BACK OF THIS RECEIPT

FOR IMPORTANT CLAIM
INFORMATION

 

 

    

oe

 

  
 
   

 

 

 

  
   

    

 
  
  
  

clear Leas pdvaerer= 84 tarer sy
ae = SEONIAY, vie pide ele Pina rg, “arr
Per (irre TEPiPosgy,

    

Ll eitie
Aline rire; 2
Ah dae epee OR ay Tra» ay pase as 1etlares,
:

             
  
  
  
 
 

  
  

For delivery information, visit our website at www. Jee. com®

  

 

       

UNITED STATES ee B OST Ae: : Cy Poteecs
va ext NTT eee oe ve C; see Trevisan ee es

 

  

Fagigem cee eetron

Certified Mail Fee

$ :
Extra Services & Fees (check box, add fee as appropriate)

[_] Return Receipt (hardcopy) $
Return Receipt (electronic) $ Postmark
Certified Mail Restricted Delivery $ Here

Adult Signature Required $
[_] Adult Signature Restricted Delivery $

Postage

S
Total Postage and Fees

SCL m 2 nk See

        

Serial Number

Co

Po Me

er

fies : Ltn

: n anit eee tae, t
PUL Ty terres Mgeeredy ys
obtiEE ti fea se cireh te

Sy

2 aD

——— a ri Bary a aT wer | shi
=a a ee Tt teers asta porate Hae
1 LF. 1 fi ah e <hty aft a eae ¥
arias Petes Pat Weary ES iam CLIT Ga iptu te taste
i ws i SES ay ee oe if
7 a ae nf a, Gee ae 7 Bett i Pra aa |
: aes = a , : Berge atc te Pere chee a Se it
Semen 5 Reve A Ue ee
=a al ew ee ee r 7 ee i sere:
pet tte ee Passer eee ee eee!) Bij 1 ii
a ca ad * uy Fs = “ “ 3 ile : i; “e ange i
f Fo ‘ore i's i : 7
— ‘ot i oly ‘i -
7 f . = “3
i 1 Shas . Sen ¥n

Pay to & / 2 Va ML
~~ ee ( b 5 *
ress Z

   
 
  
   
   
        

| ed

 

 

 

 
 

it
<

 

 
  

 

etree
(hia

 
    
  

 

 

 

 

ert a

 

 

 

 

 

  

 

 

 

—

 

 

 

 

 

 

 

 

  

 

 

 

 

 

s719 2640 0001 2121 4653

Street and Apt. No..

  

 

 

an le SS a Sta a Se eek al

ae een WARNING « > NEGOTIABLE ONLY IN THE U.S. AND POSSESSIONS

‘ ied. — —_
> epee Ro a se ede bie Se Me a aa

és #"90000800 2! Pelican

iPaligewidd ditt BEF as Se Tere ie Umea

 

© 2008 United States Postal Service. All Rights Reserved.

 

 

Ce oe

 

 
